Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants’ argument regarding the double patenting rejection (in the response filed on 09/01/21, see Remarks on pages 2-3) is persuasive.  Claims 1-8 are the originally filed claims 13-20.  Although claims 9-23 are not exactly the same as the original claims 1-8 (as filed on 07/27/18 with 16/048,220), these claims are not rejectable over obvious double patenting rejection in view of Kuczenski in similar manner as claims 1-8.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the claims:
In claim 1, line 14, replace the phrase “the control device transmits signals” with the phrase “the control device is configured to transmit signals”.
In claim 9, line 14, replace the phrase “the control device wirelessly transmits signals” with the phrase “the control device is configured to wirelessly transmit signals”.


The following is an examiner’s statement of reasons for allowance: the closest prior art of records: Jones et al or Jurcisin alone and/or in view of Kuczenski does not disclose or suggest first and second spray gun mount bars having first and second gun holder assemblies to retain first and second spray guns respectively; first and second height adjustment mechanisms coupled to the first and second spray gun mount bars respectively; in combination with the control device configured to (wirelessly) transmit signals to: (1) the first height adjustment mechanism to raise or lower the first spray gun mount bar, (2) the second height adjustment mechanism to raise or lower the second spray gun mount bar, (3) the first angular adjustment mechanism to rotate, in a clockwise or counter-clockwise manner, the first spray gun mount bar, and (4) the second angular adjustment mechanism to rotate, in a clockwise or counter-clockwise manner, the second spray gun mount bar (regarding claims 16); wherein the control device independently controls the first height adjustment mechanism, the second height adjustment mechanism, the first angular adjustment mechanism, and the second angular adjustment mechanism by: (1) wirelessly transmitting signals to the first height adjustment mechanism to raise or lower the first spray gun mount bar, (2) wirelessly transmitting signals to the second height adjustment mechanism to raise or lower the second spray gun mount bar, (3) wirelessly transmitting signals to the first angular adjustment mechanism to rotate, in a clockwise or counter-clockwise manner, the first spray gun mount bar, and (4) wirelessly transmitting signals to the second angular .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/